DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
2.	The terminal disclaimer filed on 02/02/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,506,255 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
3.	Claims 2-6,8-13,15-20,22-23,26,29; renumbered as claims 1-21 are allowed.
	Claims 1,7,14,21,24,25,27,28,30 and 31 has been canceled.
4.	The following is an examiner’s statement of reasons for allowance: the prior art of the record fails to anticipate or fairly suggest, the steps of, region identifier to identify a region of interest in a two-dimensional (2D) frame …, a prioritizer communicatively coupled to the region identifier to prioritize transmission for a plurality of packets …, wherein to prioritize transmission includes; establish a transmission order (a) beginning with a row of the 2D frame corresponding to a top row in the identified region of interest and continuing sequentially through a row in the 2D frame corresponding to a bottom row in the identified region of interest, the transmission order then to continue with one of; 
(b)    a row of the 2D frame corresponding to a top row in the 2D frame and continuing through a row of the 2D frame corresponding to a bottom row of the 2D frame; or 
(c)    a row of the 2D frame corresponding to a row immediately following the identified region of interest and continuing sequentially through a row of the 2D frame corresponding to a bottom row of the 2D frame, and then continuing with a row of the 2D frame corresponding to a top row in the 2D frame and continuing through a row of the 2D frame corresponding to a row immediately preceding the 
	Renumbered claims 2-6,8-12 and 14-21 are allowed by virtue of their dependency to the above allowable independent claims.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Behrooz Senfi whose telephone number is (571) 272-7339. The examiner can normally be reached on M-F 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/lnterviewpractsce.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kelley Christopher can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/BEHROOZ M SENFI/Primary Examiner, Art Unit 2482